United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 17-1648
                    ___________________________

                               Tammy L. Banks

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

        Nancy A. Berryhill, Acting Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the Northern District of Iowa - Dubuque
                              ____________

                       Submitted: February 12, 2018
                          Filed: March 5, 2018
                              [Unpublished]
                             ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.
       Tammy L. Banks appeals from a District Court1 order affirming the denial of
disability insurance benefits and supplemental security income. We agree that the
denial of benefits is supported by substantial evidence on the record as a whole. See
Bryant v. Colvin, 861 F.3d 779, 782 (8th Cir. 2017) (standard of review).
Specifically, we find no support in the record for Banks’s contentions that her back
impairment met or equaled the criteria for Listings 1.04(A) and 1.04(C). Banks did
not show that her impairments met all of the criteria for these listings. See McDade
v. Astrue, 720 F.3d 994, 1001 (8th Cir. 2013) (“The claimant bears the burden of
demonstrating that [her] impairment matches all the specified criteria of a listing.”);
20 C.F.R. pt. 404, subpt. P, app. 1 § 1.04(A), (C). Further, Banks did not show that
her back impairment or combined impairments equaled these listings. See KKC v.
Colvin, 818 F.3d 364, 370 (8th Cir. 2016) (“To prove that an impairment or
combination of impairments equals a listing, a claimant ‘must present medical
findings equal in severity to all the criteria for the one most similar listed
impairment.’” (citation to quoted case omitted)). As to the failure of the
administrative law judge (ALJ) to obtain documentation of a postoperative visit
purportedly scheduled for the day after the administrative hearing, Banks has not
established unfairness or prejudice. See Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir.
2005) (declining to remand for failure to develop the record where the alleged failure
was not shown to be prejudicial); Haley v. Massanari, 258 F.3d 742, 749–50 (8th Cir.
2001) (“[A]n ALJ is permitted to issue a decision without obtaining additional
medical evidence so long as other evidence in the record provides a sufficient basis
for the ALJ’s decision.” (citations to quoted cases omitted)).

      We affirm the judgment of the District Court.
                      ______________________________


      1
        The Honorable C.J. Williams, United States Magistrate Judge for the Northern
District of Iowa, to whom the case was referred for final disposition by consent of the
parties under 28 U.S.C. § 636(c).

                                         -2-